Exhibit No.20/09 IAMGOLD ANNOUNCES EQUITY POSITION IN OROMIN EXPLORATIONS LTD. Toronto, Ontario, June 19, 2009 – IAMGOLD Corporation(“IAMGOLD” or “the Company”) today announced it has acquired 16,088,636 common shares at C$0.70 per share for a total investment of $11.26 million, or 17% of the now issued and outstanding common shares of Oromin Explorations Ltd. (“Oromin”) in partial subscription to a private placement.Oromin is a TSX listed company with its principal property being an interest in a joint venture covering a large landholding in Senegal in close proximity to the Sabodala mine. The common shares of Oromin acquired by IAMGOLD were acquired for investment purposes.IAMGOLD does not have any present intention to acquire ownership of, or control over, additional securities of Oromin.It is the intention of IAMGOLD to evaluate its investment in Oromin on a continuing basis and such holdings may be increased or decreased in the future. The Oromin investment is consistent with the Company’s exploration strategy in the region where we are looking to acquire interests in large prospective land packages. Forward Looking Statement This press release contains forward-looking statements. All statements, other than of historical fact, that address activities, events or developments that the Company believes, expects or anticipates will or may occur in the future (including, without limitation, statements regarding the estimation of mineral resources, exploration results, potential mineralization, potential mineral resources and mineral reserves) are forward-looking statements. Forward-looking statements are generally identifiable by use of the words “may”, “will”, “should”, “continue”, “expect”, “anticipate”, “estimate”, “believe”, “intend”, “plan” or “project” or the negative of these words or other variations on these words or comparable terminology. Forward-looking statements are subject to a number of risks and uncertainties, many of which are beyond the Company’s ability to control or predict, that may cause the actual results of the Company to differ materially from those discussed in the forward-looking statements.Factors that could cause actual results or events to differ materially from current expectations include, among other things, without limitation, failure to establish estimated mineral resources, the possibility that future exploration results will not be consistent with the Company's expectations, changes in world gold markets and other risks disclosed in IAMGOLD’s most recent Form 40-F/Annual Information Form on file with the US Securities and Exchange Commission and Canadian provincial securities regulatory authorities. Any forward-looking statement speaks only as of the date on which it is made and, except as may be required by applicable securities laws, the Company disclaims any intent or obligation to update any forward-looking statement. Cautionary Note to U.S.
